ORDER

PER CURIAM.
Jeryl A. Daniels (“Defendant”) appeals from the judgment entered upon his conviction, following a jury trial, of one count of first-degree murder, in violation of Section 565.020, RSMo (2000),1 two counts of first-degree assault, in violation of Section 565.050, and three counts of armed criminal action (“ACA”), in violation of Section 571.015. Defendant was sentenced to life imprisonment without the possibility of parole for the first-degree murder and fifteen years for each count of assault and ACA, with all sentences running concurrently. Defendant on appeal asserts the trial court erred in overruling his motions for judgment of acquittal, entering judgment of conviction, and sentencing him for first-degree murder because the State’s evidence was insufficient to prove he deliberated beyond a reasonable doubt. Defendant also asserts the trial court plainly erred in failing to intervene sua sponte to “effectively admonish and prevent” the State’s allegedly improper cross-examination of his alibi witness. We have reviewed the briefs of the parties and the record on appeal. We conclude no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Ceim. PRO. 30.25(b) (2015).

. All further statutory references are to RSMo 2000 as supplemented, unless otherwise indicated.